Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
35 USC 112f Interpretation
Applicant amendments filed 10/20/2021 have been carefully considered. After carefully reviewing applicant amendments and 35 USC 112f three prong analysis for 35 USC 112f interpretation, amendments are sufficient to overcome 35 USC 112f interpretation.

Prior Art Rejection
Applicant claims amendments (claims 1 & 13-15) and cancellations (claim 2) filed (10/20/2021) have been carefully considered. After carefully reviewing applicant arguments & amendments, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 13-15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 13-15 that includes: 
Claims 1 & 13-15:
…
“
detecting an object and tracking the object in images to be processed, the images being sequential with respect to time; determining a stay time for which the object stays, on the basis of a result of the tracking; and specifying, on the basis of the result of the tracking, one predetermined location from one or more predetermined locations included in the images to be processed, and associating the specified one predetermined location with the stay time, wherein the tracking is performed by detecting the object from the images on which an area for measuring the stay time is not set for the one or more of predetermined locations, and in the specifying, the one predetermined location is specified from the one or more predetermined locations on the basis of a distance between the object and the one or more predetermined locations or an orientation of the object in the result of the tracking, and in the associating, the specified one predetermined location is associated with the determined stay time as a stay time with respect to the specified one predetermined location.
”
Regarding dependent claims 3-12 these claims are allowed because of their dependence on independent claims 1 & 13-15 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661